Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 03, 2016

The Court of Appeals hereby passes the following order:

A16D0224. DUSTIN CARROLL v. JAMES DAVIS.

      Prior to the deadline for filing an application for discretionary appeal, Dustin
Carroll obtained an extension of time in which to file.1 Carroll attempted to e-file the
application on January 11, 2016, the due date. But he mistakenly filed the application
under the emergency motion case number, which resulted in the application being
returned without having been docketed. Carroll successfully e-filed the application
on January 12, 2016. He also filed a “motion to accept as date submitted,” requesting
that we use January 11th as the filing date.
      Under OCGA § 5-6-30, this Court is required to liberally construe the
Appellate Practice Act to bring about a decision on the merits. In keeping with this
mandate, Carroll’s motion is hereby GRANTED. Upon review of the merits, however,
the application is DENIED.

                                        Court of Appeals of the State of Georgia
                                                                             02/03/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
       Because there is no application pending when such an extension is sought,
motions for an extension are treated as emergency motions and assigned an
emergency motion number.